Title: To Thomas Jefferson from Josiah Parker, 13 January 1800
From: Parker, Josiah
To: Jefferson, Thomas



Dear Sir,
Phila. Jany. 13th. 1800.

Dr. Oliver a particular friend of mine from Massachusets. has requested me to apply to you for the price of the Statue erected at Richmond in honor of General Washington, also to know the price of an equestrian Statue, in Marble or Bronze, the object of his enquiry is to know the price of the different sorts of Statues that he may be able to inform a Committee, of which he is one, in Salem who are requested by the Citizens of that Town to procure a Statue to be erected in that Town in remembrance of General Washington—I would have done myself the pleasure to have called on you but from indisposition—
With much respect & esteem.

J: Parker

